Exhibit 3.2 Amended Certificate of Incorporation State of Delaware Secretary of State Division of Corporations Delivered 02:48 PM 03/30/2010 FILED 01:01 PM 03/30/2010 SRV 100331350 - 3974015 FILE CERTIFICATE OF AMENDMENT OF THE CERTIFICATE OF INCORPORATION OF AUDIOEYE, INC. (a Delaware corporation) The undersigned, Nathan Bradley, hereby certifies that: 1.He is the President and Chief Executive Officer of AudioEye, Inc. (the “Corporation”), a Delaware corporation, and is duly authorized by the unanimous written consent of the Board of Directors of the Corporation to execute this instrument. 2.The present name of the Corporation is “AudioEye, Inc.” The Corporation filed its Certificate of Incorporation with the Secretary of State of the State of Delaware on May 20, 2005. 3.This Certificate of Amendment of the Certificate of Incorporation was duly approved by the Corporation’s Board of Directors and duly adopted by written consent of the stockholders of the Corporation in accordance with the applicable provisions of Sections 228 and 242 of the General Corporation Law of the State of Delaware. 4.The Fourth Article of the Certificate of Incorporation of the Corporation is hereby amended to read in its entirety as follows: “FOURTH: The total number of shares of all classes of capital stock which the Corporation shall have authority to issue is 4,500,000, of which 4,000,000 shares shall be Common Stock of the par value of $.0000 1 per share and 500,000 shares shall be Preferred Stock of the par value of 5.00001 per share. A.Preferred Stock.The Board of Directors is expressly granted authority to issue shares of the Preferred Stock, in one or more series, and to fix for each such series such voting powers, full or limited, and such designations, preferences and relative, participating, optional or other special rights and such qualifications, limitations or restrictions thereof as shall be stated and expressed in the resolution or resolutions adopted by the Board of Directors providing for the issue of such series (a “Preferred Stock Designation”) and as may be permitted by the General Corporation Law of the State of Delaware.The number of authorized shares of Preferred Stock may be increased or decreased (but not below the number of shares thereof then outstanding) by the affirmative vote of the holders of a majority of the voting power of all of the then outstanding shares of the capital stock of the Corporation entitled to vote generally in the election of directors (the “Voting Stock”), voting together as a single class, without a separate vote of the holders of the Preferred Stock, or any series thereof, unless a vote of any such holders is required pursuant to any Preferred Stock Designation. B.Common Stock.Except as otherwise required by law or as otherwise provided in any Preferred Stock Designation, the holders of the Common Stock shall exclusively possess all voting power.The powers, preferences and rights of the shares of Common Stock are as follows: 1.Dividends.The holders of shares of Common Stock shall be entitled to receive, when and if declared by the Board of Directors, out of the assets of the Corporation which are by law available therefor, dividends payable either in cash, in property, or in shares of Common Stock. 2.Voting Rights.At every annual or special meeting of stockholders of the Corporation, every holder of Common Stock shall be entitled to one vote, in person or by proxy, for each share of Common Stock standing in his name on the books of the Corporation. 3.Dissolution, Liquidation or Winding-Up.In the event of any dissolution, liquidation or winding-up of the affairs of the Corporation, after payment or provision for payment of the debts and other liabilities of the Corporation, the holders of all outstanding shares of Common Stock shall be entitled to share ratably in the remaining net assets of the Corporation.” IN WITNESS WHEREOF, the Corporation has caused this Certificate of Amendment of the Certificate of Incorporation to be executed this 12th day of February 2010. By: /s/Nathaniel T. Bradley Name:Nathaniel T. Bradley Title:President and Chief Executive Officer
